 

Exhibit 10.1

Addendum to International Assignment Agreement

April 24, 2019

Brad Murray (“the Executive”) and Autoliv, Inc., a Delaware corporation, (“the
Company”), together referred to as (“the Parties”), have entered into an
International Assignment Agreement (“the Agreement”) on March 21, 2018.

This addendum (“the Addendum”) to the Agreement is made between the Parties.

1.

Termination Date

1.1

The Agreement will cease automatically on March 31, 2020, (“the Termination
Date”), if the Parties do not agree on prolonging the Assignment at least six
months prior to the Termination Date or if the Agreement is not terminated on an
earlier date by either of the Parties.

2.

Treatment of Outstanding Stock Incentive Grants

2.1

If the employment terminates on or after March 31, 2020, or if the employment is
terminated by the Company before March 31, 2020, any outstanding stock incentive
grant made to the executive in 2018 and 2019, but not yet vested before the
Termination Date will be forfeited. Instead;

 

2.1.1

the Company shall pay a lump sum cash payment, equivalent to the value of
forfeited Autoliv and Veoneer Restricted Stock Units within a month following
the Termination Date, calculated based on share prices of respective companies
on the Termination Date.

 

2.1.2

the Company shall pay a lump sum cash payment, equivalent to the value of
forfeited Autoliv Performance Shares within a month following the original
vesting date, calculated based on the share price of the Company on the vesting
date and based on the approved performance outcome for the program by the
Leadership Development and Compensation Committee of the Board of Directors.

If the termination is made by the Company for cause, as defined in associated
Grant Agreements, no lump sum cash payment will be made.

2.2

If the employment is terminated by the Executive before March 31, 2020, any
outstanding stock incentive grant made to the executive in 2018 and 2019 but not
yet vested before the Termination Date will be forfeited with no additional
consequences.

3.

Other Conditions

Other conditions linked to the Agreement remain unchanged.

This agreement has been duly executed in two original copies, of which each of
the parties has taken one copy.

 

Place; Stockholm, Sweden

  

 

On behalf of Autoliv, Inc.

 

The Executive

Mikael Bratt

 

Brad Murray

President and CEO

 

 

 

 